Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 08, 2018

The Court of Appeals hereby passes the following order:

A19A0484. VALENCIA B. ALARCON v. NAJARIAN CAPITAL, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Valencia Alarcon appealed to the state court. The state
court ruled in favor of the plaintiff, Najarian Capital, LLC, and Alarcon appeals.
Najarian Capital, LLC has filed a motion to dismiss, arguing that Alarcon was required
to file a discretionary application in order to appeal. We agree.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Alarcon was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives us
of jurisdiction over this appeal. Accordingly, Najarian Capital, LLC’s motion to
dismiss is hereby GRANTED, and this appeal is DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/08/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.